Citation Nr: 0716747	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from March 1980 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A psychiatric disability, to include psychosis, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service, and a psychosis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1131, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VA satisfied its duty to notify by means of January 2002, 
September 2002, and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant, issued prior to 
the AOJ's initial adjudication of the claims.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board observes that the 
aforementioned letters did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefits sought.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
psychiatric disability and is against his claim for TDIU, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.



Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service Connection-- Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and psychosis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

The veteran asserts that service connection is warranted for 
a psychiatric disability.  The record reflects that since 
1987, the veteran has been diagnosed with, and sought 
treatment for, various psychiatric disabilities including 
schizophrenia, depression, obsessive compulsive disorder, and 
psychosis.  However, the veteran's service medical records 
are silent for complaints of, or treatment for any 
psychiatric disability.  Indeed, on a March 1983 report of 
medical history taken in conjunction with his separation 
examination, the veteran denied experiencing frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  Similarly, on the 
corresponding report of medical examination, the examiner 
reported that the veteran was psychiatrically normal.

Nevertheless, the veteran asserts that his current 
psychiatric disability is related to a homosexual act that he 
participated in while he was in service.  According to the 
veteran, when he returned to his ship after the act occurred 
(which he indicated that he voluntarily participated in), he 
contemplated suicide but was talked out of it by some of his 
shipmates.  However, there is no documented evidence that 
such incident occurred in service.  Indeed, in a September 
2004 statement, the veteran reported that he never reported 
the incident because was afraid of what would happen to him 
if the Navy found out.

Moreover, no competent clinical evidence of record 
establishes that the veteran's current psychiatric 
disability, initially demonstrated by the record years after 
his discharge from service, is etiologically related to any 
incident of service.  Indeed, although treatment reports 
reflect that examiners have referenced the veteran's reported 
in-service incident, the record does not demonstrate that any 
of the examiners have etiologically related any of the 
veteran's current psychiatric conditions to such incident. 

Therefore, in the absence of any medical evidence that a 
current psychiatric disability is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of a psychiatric disability in 1987, four years 
after his discharge from service, to be too remote from 
service to be reasonably related to service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a nonpresumptive, 
direct basis for the veteran's current psychiatric 
disability.

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's psychosis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
psychosis was manifested to a compensable degree within one 
year of his separation from service.  In fact, on a report of 
medical history, dated in July 1984, a little over one year 
after the veteran's separation from service, he denied 
experiencing frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Likewise, on the corresponding report 
of medical examination, the examiner reported that the 
veteran was psychiatrically normal.  Indeed, as noted above, 
the first documented clinical diagnosis of a current 
psychosis disability was in 1987, which was four years after 
his discharge from service.  Hence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis for a psychiatric 
disability.

In conclusion, although the veteran asserts that his current 
pyschiatric disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current psychiatric disability 
is related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability.

2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  VA will grant 
a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of his service- connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. 3.340, 3.341, 4.16 (2006).

Under section 4.16(b) of VA regulation, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the case may 
be submitted to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  In the present 
case, the record reflects that service connection has not 
been established for any disability.  Therefore, at no time 
has the veteran met the minimum requirements for TDIU.  See 
38 C.F.R. § 4.16(a) and (b) (2006).  Accordingly, the claim 
for TDIU must be denied as lacking legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


